 Case 19-20222       Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40   Desc Main
                               Document     Page 1 of 12



                                        In the
           United States Bankruptcy Court
                        For the Northern District of Illinois



                                             EASTERN DIVISION
  IN RE:                                     HON. JACQUELINE P. COX

     DARLENE WOODALL,                        CASE NO. 19-BK-20222
                                             CHAPTER 13
           DEBTOR.
                                             HEARING DATE: SEPTEMBER 9, 2019
                                             HEARING TIME: 10:30 A.M.




                           OBJECTION TO
                        P LAN C ONFIRMATION


   The City of Chicago (“City”) objects to confirmation of the Debtor’s proposed
chapter 13 plan. The plan as proposed does not comply with the requirements of
the Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”), and thus cannot be
confirmed.



               T REATMENT OF THE C ITY ’S C LAIM

   The City has a secured claim in the amount of $5,826.15. See Claims Register 4-
1. Debtor Darlene Woodall has filed a chapter 13 plan [Docket 7] (“Plan”) which
provides that the City’s secured claim for water charges will be paid in minimal
payments of $15.00 per month until April of 2021, at which time the payments step
up to $230.00 per month. See Plan, §§ 3.2, 8.1.
 Case 19-20222       Doc 21     Filed 08/16/19 Entered 08/16/19 16:14:40       Desc Main
                                 Document     Page 2 of 12




            R EQUIREMENTS FOR C ONFIRMATION

   Section 1325(a)(5) of the Code, 11 U.S.C. § 1325(a)(5), provides three ways for a
debtor to deal with secured claims in a plan. Paragraph 1325(a)(5)(A) allows for
confirmation if the creditor accepts the plan, but the City does not accept the
Debtors’ proposed treatment of its claim. The Debtor is not proposing to surrender
the collateral securing the City’s claims (a house), which would satisfy paragraph
1325(a)(5)(C). So, to confirm a plan, the Debtor must provide the City with the
treatment mandated by paragraph 1325(a)(5)(B), which requires that, with respect
to each allowed secured claim provided for by the plan,
             (i)     the plan provides that—

                     (I)      the holder of such claim retain the lien
                              securing such claim until the earlier of—

                              (aa)   the payment of the underlying debt
                                     determined under nonbankruptcy law;
                                     or

                              (bb)   discharge under section 1328; and

                     (II)     if the case under this chapter is dismissed or
                              converted without completion of the plan,
                              such lien shall also be retained by such
                              holder to the extent recognized by applicable
                              nonbankruptcy law;

             (ii)    the value, as of the effective date of the plan, of
                     property to be distributed under the plan on
                     account of such claim is not less than the allowed
                     amount of such claim; and

             (iii)   if—

                     (I)      property to be distributed pursuant to this
                              subsection is in the form of periodic
                              payments, such payments shall be in equal
                              monthly amounts[.]

                                             2
    Case 19-20222    Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40    Desc Main
                               Document     Page 3 of 12



                       O BJECTION :
       F AILURE TO P ROVIDE R EQUIRED TREATMENT
              (E QUAL M ONTHLY P AYMENTS )

     The Debtor has proposed a “step-up” plan under which a secured creditor
  receives lower payments for the initial part of the plan term, and then later, after
  attorney’s fees have been fully paid, the payment to the secured creditor “steps up”
  to a higher amount.         This practice violates the requirement of Section
  1325(a)(5)(B)(iii)(I) that payments to a secured creditor must be in equal monthly
  amounts. No interpretation allowing for variable payments can be squared with the
  statutory language.
1. Section 309(c) of BAPCPA
   “Protecting Secured Creditors in Chapter 13 Cases”
     1.1.   Legislative History and Purpose
     In 2005 Congress enacted the Bankruptcy Abuse Prevention and Consumer
  Protection Act of 2005 (i.e., BAPCPA). See Pub. L. 109-8, 119 Stat. 23 (Apr. 20,
  2005). BAPCPA was passed to correct perceived abuses by debtors. See Ransom v.
  FIA Card Servs., N.A., 562 U.S. 61, 64, 131 S.Ct. 716, 721 (2011). BAPCPA’s § 309,
  entitled “Protecting Secured Creditors in Chapter 13 Cases,” amended §§ 1325
  and 1326 of the Code to correct specific abuses in chapter 13 cases. See Pub. L. 109-
  8, 119 Stat. 23. Prior to these amendments —
        creditors with a security interest have been required to await payment
        on their secured claims until after payment of administrative expenses
        which include unpaid attorneys’ fees. Further, Chapter 13 plans often
        provided for payment of the current mortgage, payment of the
        mortgage arrearages, and payments made pursuant to a lease and
        lease arrearages prior to payments on secured claims. This often
        resulted in uncompensated depreciation of collateral during the
        pendency of a Chapter 13 case. In the worst-case scenario, a creditor
        could wait as long as twenty-four months before receiving any
        distributions on an allowed secured claim.
  Richardo I. Kilpatrick, Selected Creditor Issues Under the Bankruptcy Abuse
  Prevention and Consumer Protection Act of 2005, 79 Am. Bankr. L.J. 817 (2005).


                                           3
 Case 19-20222     Doc 21    Filed 08/16/19 Entered 08/16/19 16:14:40      Desc Main
                              Document     Page 4 of 12


   As chronicled by one court:
       Prior to BAPCPA, it was not uncommon for some Chapter 13 plans to
       provide for backloaded payments, such as balloon payments. Another
       form of backloading involved graduated or step-up payment plans,
       where the payments started out smaller and increased over time.
       Secured creditors, particularly those secured by a vehicle, viewed this
       as unfair, exposing them to undue risk in light of the constant
       depreciation of their collateral.

       Other plans, filed by debtors whose employment is seasonal, provided
       for reduced payments or no payments at all during certain months of
       the year, or called for payments to be made quarterly or semi-annually,
       rather than monthly, based upon the peculiarities of the debtor’s
       income stream. Secured creditors had similar complaints with those
       plans.
In re Sanchez, 384 B.R. 574, 576 (Bankr. D. Or. 2008) (citing In re Erwin, 376 B.R.
897, 901 (Bankr. C.D. Ill. 2007)) (emphasis added). Congress set out to remedy
these problems in 2005.
1.2.   The Plain Text of Amended § 1325(a)(5)(B)(iii).
   BAPCPA § 309 amended Code § 1325 to protect secured creditors by adding
§ 1325(a)(5)(B)(iii) to fix the problem of back-loaded chapter 13 plans. In re Sanchez,
384 B.R. at 576; In re Hamilton, 401 B.R. 539, 543 (B.A.P. 1st Cir. 2009) (“The equal
payment provision prevents debtors from back loading payments to secured
creditors or paying them other than on a monthly basis.”). Under that new section,
a chapter 13 plan cannot be crammed down, i.e., confirmed over the creditor’s
objection, unless —
       with respect to each allowed secured claim provided for by the plan …
       the plan provides that …

       the value as of the effective date of the plan, of property to be
       distributed under the plan on account of such claim is not less than the
       allowed amount of such claim; and …

       [if] property to be distributed pursuant to this subsection is in the form
       of periodic payments, such payments shall be in equal monthly
       amounts; and … [if] the holder of the claim is secured by personal
       property, the amount of such payments shall not be less than an


                                           4
    Case 19-20222   Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40     Desc Main
                              Document     Page 5 of 12


        amount sufficient to provide to the holder of such claim adequate
        protection during the period of the plan …

11 U.S.C. § 1325(a)(5)(B)(iii) (emphasis added).
     Under this section, if the plan provides for periodic payments, such payments
(clearly referring to the periodic payments) must be in equal monthly amounts. See
In re Sanchez, 384 B.R. at 577 (“interpreting the statute’s plain meaning and in
context, it is clear that the term ‘such payments’ … applies to the periodic
payments…”). There can be no other interpretation.
1.3.    Section 1325(a)(5)(B)(iii) Provides for One Single Set of
        Payments to Secured Creditors.
     There is no wiggle room in the express language of the statute for any
interpretation of § 1325(a)(5)(B)(iii) that would allow the debtor to confirm a plan
that provides for more than one single set of monthly payments to the secured
creditor, or a set of unequal monthly payments to the secured creditor. There can
only be one set of equal monthly payments to the secured creditor.
     The only set of payments described in the section is the “periodic payments” and
therefore the use of the term “such payments” can only refer back to those “periodic
payments.” Such payments, under § 1325(a)(5)(B), must provide for one single set of
payments to each secured creditor that are in equal monthly amounts and must also
satisfy the second requirement of being sufficient to provide adequate protection to
some secured creditors.1 See In re Williams, 2018 WL 1747692 at *4 (Bankr. N.D.
Ill. April 10, 2018 (Hunt, J.)); In re Sanchez, 384 B.R. at 577; In re Denton, 370 B.R.
441, 443 (Bankr. S.D. Ga. 2007); In re Willis, 460 B.R. 784, 791 (Bankr. D. Kan.
2011); In re Williams, 385 B.R. 468, 475 (Bankr. S.D. Ga. 2008); In re Henning, 420
B.R. 773, 789 (Bankr. W.D. Tenn. 2009); In re Wagner, 342 B.R. 766, 771 (Bankr.
E.D. Tenn. 2006); In re Leath, 389 B.R. 494, 501 (Bankr. E.D. Tex. 2008); In re

1In cases involving personal property, the payments must also satisfy the second
requirement of being sufficient to provide adequate protection. This requirement is
not at issue in this case, involving real property, but the analysis of the cited cases
regarding equal monthly payments applies.                    “[N]othing in section
1325(a)(5)(B)(iii)(I) suggests that it applies only to depreciating assets or only to
personal property.” In re Miceli, 587 B.R. 492, 502 (Bankr. N.D. Ill. 2018).
                                          5
 Case 19-20222     Doc 21    Filed 08/16/19 Entered 08/16/19 16:14:40      Desc Main
                              Document     Page 6 of 12


Espinoza, 2008 WL 2954282, at *4 (Bankr. D. Utah Aug. 1, 2008); In re Kirk, 465
B.R. 300, 305 (Bankr. N.D. Ala. 2012); In re Romero, 539 B.R. 557, 560 (Bankr. E.D.
Wis. 2015); In re Miceli, 587 B.R. 492 (Bankr. N.D. Ill. 2018); see also, Kilpatrick,
Selected Creditor Issues Under the Bankruptcy Abuse Prevention and Consumer
Protection Act of 2005, 79 Am. Bankr. L.J. 817 (2005).
   Therefore, a plan that provides for a set of unequal monthly payments is clearly
not allowed. Allowing such a plan ignores the plain text of the statute.
1.4.   Any other Interpretation Requires Nothing Short of Rewriting
       the Section.
   The U.S. Supreme Court has said on many occasions that where the statute’s
language is plain, as it is here in the use of “such payments” to refer to the “periodic
payments,” the Court’s inquiry begins and ends with that plain language. See
United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 241 (1989). There is no
need to do anything other than enforce the text as plainly drafted and read. Id.
   As set forth above, it could not be argued that a plain reading of
§ 1325(a)(5)(B)(iii) would leave anyone believing that the statute envisioned more
than one set of payments that must be in equal monthly amounts. As the plain text
is clear, the Court should go no further than to enforce it as written.
1.5.   The Single Set of Payments to Secured Creditors Must Start
       Month One.
    “The statute does not provide for equal monthly payments ‘during part of the
period of the plan’ or ‘during some of the period of the plan.’” In re Sanchez, 384
B.R. 574, 578 (Bankr. D. Or. 2008) (emphasis added). Instead, it provides for equal
monthly payments during the plan, which means while the plan is proceeding.
Therefore, the equal monthly payments cannot be put off until month two, or month
12, or year 5, under the plan. Id.; Kirk, 465 B.R. at 305; Willis, 460 B.R. at 790.
They must run from month one under the plan. Id.
   This, however, does not mean that the plan must provide for equal monthly
payments to be stretched from month one to the final month. Instead, the plan must
provide that there are equal monthly payments starting month one and running
until the secured claim is paid in full. In re Sanchez, 384 B.R. at 578. This is

                                           6
      Case 19-20222   Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40      Desc Main
                                Document     Page 7 of 12


  because once the claim is paid in full it no longer exists, and thus can no longer be
  paid. This is shown by the fact that under § 1325(a)(5)(B)(i) a plan must provide
  that the holder of a secured claim retains its lien until the underlying debt is paid
  in full. See 11 U.S.C. § 1325(a)(5)(B)(i). After that, the lien and the claim are gone,
  and there is no more secured claim to make equal monthly payments on.
       In the end, the text of the section is plainly written and can be boiled down to
  one easy to understand sentence: The plan must provide for equal monthly
  payments on a secured claim starting month one and continuing until the claim is
  paid in full. It is that simple. There is no need to strain or torture the text to make
  accommodations that are not there.
2. There is No Persuasive Reason to Ignore the Plain Text of
   § 1325(a)(5)(B)(iii).
       Contrary to the plain text and logic behind its application, several courts have
  made an “elegant accommodation”2 to allow for attorneys to be paid before secured
  creditors by using “strained”3 and “tortured”4 interpretations of the statute. The
  leading case holding that § 1325(a)(5)(B)(iii) should not be read literally, but instead
  allows for unequally payments to secured creditors during the life of the plan to
  make way for attorneys’ fees, is In re DeSardi, 340 B.R. 790 (Bankr. S.D. Tex. 2006).
  The DeSardi court admittedly did not have much by way of precedent to draw from
  before making its decision on the new law. It stated that the “practical operation of
  11 U.S.C. § 1325(a)(5)(B)(iii)(I) and (II) is a question of first impression for this
  Court, and also a question with profound implications for chapter 13 plans. The
  Court has been unable to locate any decisions that directly address this equal


  2 See In re Willis, 460 B.R. at 791 (Bankr. D. Kan. 2011) (citing Keith M. Lundin &
  William H. Brown, CHAPTER 13 BANKRUPTCY, 4TH EDITION, § 448.1, at ¶ 12,
  SEC. REV. July 12, 2007, www.Ch13online.com, referring to this as an “elegant
  accommodation,” and “not authorized by the language in § 1325(a)(5)(B)(iii)(I)”).
  3 In re Sanchez, 384 B.R. at 577 (all of these courts subscribe to “different but
  strained interpretations of the statute.”).

  4 In re Denton, 370 B.R. at 445 (“courts have attempted to solve the attorney’s fee
  problem by a tortured interpretation of § 1325(a)(5)(B)(iii).”).
                                             7
 Case 19-20222     Doc 21     Filed 08/16/19 Entered 08/16/19 16:14:40   Desc Main
                               Document     Page 8 of 12


payment issue.” Id. at 805.
   Writing on a blank slate, the DeSardi court held that creditors could provide for
minimal payments at the beginning of the plan and then provide that those
payments are stepped up after the attorney’s fees are paid in full. The City is aware
that this court has previously followed the DeSardi holding. See In re Marks, 394
B.R. 198, 202 (Bankr. N.D. Ill. 2008). However, in the intervening years, a
substantial body of case law has concluded that the plain text of the Code and
context do not support the DeSardi approach. See In re Williams, 583 B.R. 453, 457
(Bankr. N.D. Ill. 2018) (“This court cannot harmonize the conclusions reached by
[Marks and other courts following DeSardi] with the statutory provisions.”); see also
In re Shelton, 592 B.R. 193, 202 (Bankr. N.D. Ill. 2018) (holding that absent
acceptance by the affected creditor, a step-up plan “would unquestionably be
unconfirmable”); In re Miceli, 587 B.R. 492, 496-500 (Bankr. N.D. Ill. 2018)
(extensively reviewing and rejecting DeSardi and Erwin lines of cases). The City
asks that this court reconsider its approach in Marks and join the courts that have
rejected the DeSardi view.
2.1.   The DeSardi Opinion and Those that Follow It Are Based on
       Flawed Reasoning.
   The DeSardi court’s reasoning relied on the premise that § 1325(a)(5)(B)(iii)
provided for not one set of payments, but for two different sets of payments to
secured creditors — one for adequate protection and another in equal monthly
amounts. The court held that as long as the adequate protection payments began
month one, the equal monthly payments could begin any time down the line. This is
a “strained” and “tortured” interpretation (or wholesale redrafting) because the
Code only envisions one set of payments to secured creditors, not two. There is
nothing ambiguous about a statute that provides that if distributions are to be
“periodic payments, such payments shall be in equal monthly amounts; and …the
amount of such payments shall not be less than an amount sufficient to provide to
the holder of such claim adequate protection…” 11 U.S.C. § 1325(a)(5)(B)(iii). How
could the term “such payments” refer to anything other than the “periodic


                                          8
 Case 19-20222       Doc 21    Filed 08/16/19 Entered 08/16/19 16:14:40     Desc Main
                                Document     Page 9 of 12


payments”? It just couldn’t. Therefore, the DeSardi court’s major premise is fatally
flawed.
   On that extremely flawed foundation of two different sets of payments, the
DeSardi court went on to hold that “equal monthly payments” do not need to start
in month one, but could be postponed theoretically until the final two months of the
plan as long as those final two month payments were equal. Id. The DeSardi court
thought that this was the only logical interpretation because a literal reading would
lead to untenable results. See id. at 807. The Court, however, worked on the
assumption that the only alternative to two sets of payments was that “the equal
payment provision of § 1325(a)(5)(B)(iii)(I) requires equal payments beginning from
the effective date of the plan (the date of confirmation) and continuing for the life
of the plan.” Id. at 805 (emphasis added). The Court gave the following example:
         Consider the case of a quickly depreciating asset, such as a new truck.
         Assume that, after notice and hearing, the Court sets a $600.00 initial
         monthly adequate protection payment. There can be no question but
         that the lender is entitled to full adequate protection. If the remaining
         balance owed on the truck is $25,000, and if 60 months of $600.00
         payments were made (with an 8% annual interest rate), there would be
         an overpayment beginning in month fifty. By month sixty the debtor
         would have overpaid the claim by $6,839.79.
Id. Thus, the Court assumed the only literal meaning of the section would be to
require the payments to go from month one to the final month in equal monthly
amounts. And this could lead to overpayments in the case of a quickly depreciating
asset.
   The Court, however, failed to recognize that after the secured claim is paid in
full, payments would terminate. This is because once the claim is paid there is no
longer a secured claim to pay. It no longer exists. There is no longer a secured claim
to make equal monthly installment payments on. Therefore, in the above example,
the Court is correct that payments would need to be at least $600 per month stating
at month one. But beginning in month 50 the secured claim would no longer exist
and therefore no more payments would be made or be required under the Code. The
Code clearly does not require equally monthly payments to be made on a claim that


                                            9
   Case 19-20222     Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40    Desc Main
                               Document     Page 10 of 12


  is completely satisfied and non-existent.
      The DiSardi court then appeared to look to § 1326(a)(2) to buttress its holding.
  Section 1326(a)(2) requires the trustee to make a lump sum distribution of the
  funds paid by the debtor during the gap period between filing and confirmation
  within a reasonable time after confirmation. The Court stated “[a] lump sum
  payment [of gap period funds] would make all subsequent payments unequal to the
  lump sum payment.” Id at 806. The problem with this statement is that the section
  requires that the plan provide for equal monthly payments. Whether payments
  from the trustee are actually in equal amounts is not a requirement. Although the
  plan may provide for equal monthly payments, if the Trustee does not make
  distributions until the plan is confirmed, there could be a number of equal monthly
  payments backed up in the trustee’s possession. But again, that does not mean the
  plan does not provide for equal monthly payments, which is all that is required.
  This, therefore, is completely irrelevant to the requirements of a confirmable plan
  under § 1325(a).
     Finally, above and beyond the clear text, the stated purpose of the amendments
  is to protect secured creditors by fixing the problem of deferring payments until the
  end of the plan. It is unreasonable to believe Congress went through the work of
  prohibiting one single balloon payment on month 60 of a five year plan but would
  allow that same balloon payment to be split between month 59 and 60 as long as
  those payments were equal. Allowing such an easy work around would write the
  equal monthly payments requirement completely out of the Code.          This hardly
  satisfies Congress’s intent in protecting secured creditors by requiring equal
  monthly payments.
3. Summary.
     The plain text of § 1325(a)(5)(B)(iii) requires, for a plan to be confirmable over
  the objection of a secured creditor, that the plan provide for equal monthly
  payments on a secured claim starting month one and continuing until the claim is
  paid in full. The City is a secured creditor entitled to such equal monthly payments
  under the plan.     The proposed plan here does not provide for equal monthly

                                              10
 Case 19-20222     Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40    Desc Main
                             Document     Page 11 of 12


payments in violation of § 1325(a)(5)(B)(iii) and therefore confirmation should be
denied.



                               C ONCLUSION

      For the foregoing reasons, the proposed plan here does not provide for equal
monthly payments in violation of § 1325(a)(5)(B)(iii). Confirmation should therefore
be denied.


DATED: AUGUST 16, 2019                        RESPECTFULLY SUBMITTED,

                                              THE CITY OF CHICAGO

                                              Mark Flessner
                                              Acting Corporation Counsel

                                              By: /s/ Charles A. King
                                                  Assistant Corporation Counsel
David P. Holtkamp (6298815)
Senior Assistant Corporation Counsel
Charles A. King (6216362)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0019
Email: David.Holtkamp2@cityofchicago.org
       Chuck.King@cityofchicago.org




                                         11
Case 19-20222   Doc 21   Filed 08/16/19 Entered 08/16/19 16:14:40      Desc Main
                          Document     Page 12 of 12




                          CERTIFICATE OF SERVICE

          I, Charles A. King, an attorney, hereby certify that on August
    16, 2019, I caused a copy of the attached City of Chicago’s Objection to
    Plan Confirmation to be served via the court’s electronic noticing
    system for Registrants on those designated to receive such service as
    provided on the attached Service List.



                                                 /s/ Charles A. King


                                SERVICE LIST
    Registrants
    (Via CM/ECF)

    Brian P. Deshur           brian@freydinlaw.com

    David Freydin             david.freydin@freydinlaw.com

    Dana N. O’Brien           dana.obrien@mccalla.com

    Tom Vaughn                ecf@tvch13.net

    Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov
